Citation Nr: 1340769	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for a neurological disorder, claimed as cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in St. Louis, Missouri, which denied the claims of service connection for hypertension, cerebrovascular accident, and coronary artery disease, each to include as secondary to service-connected diabetes mellitus type II.  The July 2007 rating decision also denied the claim for special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound. 

The Veteran testified at a December 2008 videoconference hearing before the undersigned Veterans Law Judge.  His spouse observed the hearing.  A transcript of that proceeding has been associated with the claims folder. 

In January 2009, the Board denied the claim of SMC based on the need for regular aid and attendance or on account of being housebound, and remanded the remaining issues, the claims for service connection for hypertension, cerebrovascular accident, and coronary artery disease, for additional development.  The file has now been returned to the Board for further consideration.

By an April 2010 rating decision of the Appeals Management Center (AMC), service connection was granted for coronary artery disease, status-post coronary artery bypass.  Thus, the AMC's action represents a full grant of the benefit sought as to the claim for service connection for coronary artery disease and the Board will confine its consideration to the issues set forth on the decision title page.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By an October 2004 letter, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  While it is not clear from the letter the disabilities warranting SSA benefits, in an October 2005 letter from a physician related to the Veteran's claim for permanent and total disability retirement from his employer, the physician noted congestive heart failure, hypertension, diabetes, and coronary artery disease.  Thus, records from the Veteran's claim for disability benefits from SSA, as well as his records from his claim for permanent and total disability retirement from his employer are relevant to the present appeal and should be obtained.  

In a report of contact dated in October 2007, the RO noted that the Veteran submitted records from St. John Mercy Hospital and an outdated VA Form 21-4142, Authorization and Consent to Release Information to the VA.  The Veteran asserted that he wished VA to obtain additional private treatment records from that provider.  The RO informed the Veteran that his next notice letter would include blank VA Forms 21-4142 and he should submit completed forms in order to allow VA to obtain any outstanding private treatment records.  To date, no such authorization has been received.  On remand, the Veteran should be provided a final opportunity to authorize VA to obtain any outstanding private treatment records from St. John Mercy Hospital.  

A number of letters from one of the Veteran's private physicians, Dr. S., indicate that he has a history of stroke.  Private treatment records dated in 2003 indicate that the Veteran presented for treatment, complaining of dizziness, vertigo, diplopia, most likely secondary to acute cerebrovascular accident or questionable vestibular neuronitis.  

On VA examination in July 2007, the examiner opined that the Veteran's hypertension is less likely than not "on the basis" of diabetes mellitus, as the Veteran's renal function was normal.  He opined that the Veteran's claimed cerebrovascular accident was "doubtful" and noted that cerebrovascular accidents are caused by arterial narrowing secondary to atherosclerosis, with exact etiology of such unknown, but risk factors include, in pertinent part, diabetes and hypertension.  He opined that the percentage contribution of each factor to arthrosclerosis cannot be determined without resorting to mere speculation.  

The AMC sought another VA opinion and in May 2009, an examiner opined that the Veteran's hypertension is less likely than not secondary to his diabetes mellitus, without documentation of significant end-organ damage.  He noted that while such is possible, he could not opine that the Veteran's hypertension was aggravated by his diabetes mellitus without resorting to mere speculation.  He also opined that the Veteran does not appear to have suffered a cerebrovascular accident, and reported that his private treatment records dated in 2003 indicate instead that he had a prior diagnosis of acute vestibular neuronitis.  

The examiners should be provided an opportunity to review any additional evidence obtained as a result of this remand.  Also, the examiners did not provide a sufficient rationale for their opinions and did not adequately consider the second prong of secondary service connection, aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the records from the Veteran's claim for disability benefits from SSA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records. 

2.  Contact the Veteran and request that he file VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for his records related to his claim for permanent and total disability retirement from his employer, as well as his records from St. John Mercy Hospital.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented in this regard. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and neurological disorder, if any, claimed as cerebrovascular accident.  

(a)  The examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, type II.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes melitis, type II. 

(b)  The examiner must determine if the Veteran has a neurological disorder related to his claimed cerebrovascular accident and probable acute vestibular neuronitis treated in 2003.  Any indicated evaluations, studies, and tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that any currently neurological disorder is proximately due to, or the result of, his service-connected diabetes mellitus, type II, or hypertension.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current neurological disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus, type II, or hypertension. 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested as a result of this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

